DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.
 
This action is in response to the papers filed August 16, 2022.  Currently, claims 1, 5, 11, 15, 17, 25, 34-35, 38, 40, 42, 44, 46, 48, 50, 53, 55 are pending.  Claims 17-19, 25, 34-35, 38, 40, 42, 44, 46, 48, 50, 53, 55 have been withdrawn as drawn to non-elected subject matter. 
All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
Any objections and rejections not reiterated below are hereby withdrawn.
The Written Description and 112B rejections have been withdrawn in view of the amendments to the claims to remove the language of 3-5 copies.  
The 103 rejections over Tabb and the DP rejection have been withdrawn in view of the amendments to the claims to require particular sequences of primers.  The regions of Tabb are upstream or downstream of the claimed regions and more relevant art is presented.  
	
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1, 2, 5, 11, 15, 16 in the paper filed April 6, 2020 is acknowledged.
Claims 17, 25, 34-35, 38, 40, 42, 44, 46, 48-50, 53, 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a 371 of PCT/US2017/023735, filed March 23, 2017 and claims priority to provisional 62/312,883, filed March 24, 2016.  

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The information disclosure statement filed August 16, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
There is no translation or concise explanation of the Huang Jiansheng 2000 document (D1) (see MPEP 609; 37 CFR 1.98(a)(3)).  (i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
D1 has been lined thru on the IDS.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014) as evidenced by Tatti et al (J. of Clinical Microbiology, Vol. 49, No. 12, pages 4059-4066, Dec 2011) in view of Poetter et al. (US 2014/0309138, October 16, 2014), Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006), Grogan et al. (J. of Medical Microbiology, Vol. 60, pages 722-729, 2011) and Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014).    
Pittet teaches a method of detecting the presence and differentiating Bordetella pertussis from Bordetella holmessi by PCR.  Pittet teaches performing a multiplex species-specific quantitative PCR assay on 196 nasopharyngeal samples from Swiss patients (abstract).  The DNA was extracted from the 196 NP specimens and analyzed by a triplex species-specific quantitative PCR (qPCR) (page 2, col. 1).  Pittet teaches sequences of target genes were scanned for the design of sequence-specific oligonucleotides with the PrimerExpress 2.0 software (page 2, col. 1).  The target sequences for the species-specific triplex qPCR were IS481, IS1001 and hIS1001 (Table 1).  The IS81 is highly sensitive for B. pertussis.  The IS1001 target is commonly used to diagnose B. parapertussis.  The hIS1001 target was selected to identify B. holmessi (page 2, col 1).  Pittet teaches the detection sensitivities of B holmesii were 7-8 bacteria/samples (page 2, col. 2). 
	Pittett cites Tatti who identified B. holmesii.  Tatti detected B. holmesii in clinical samples consisting of nasopharyngeal (NP) aspirates or swabs (page 4060, col. 1). The primers used in Tatti are from nucleotides 41-107 of AY786982 (page 4060, col. 2).  Tatti teaches the hIS1001 assay achieved more than 99% efficiency with linear amplification (page 4062, col 1).  Tatti further teaches 7 specimens were positive for B. holmesii page 4063, col. 2).  Thus, Tatti teaches detection of B. holmesii in NP samples.  
Pittet teaches sequences of target genes were scanned for the design of sequence-specific oligonucleotides with the PrimerExpress 2.0 software using default settings.  

    PNG
    media_image1.png
    642
    1529
    media_image1.png
    Greyscale

Table 2 illustrates the primers for each of the PCR assays.  The B. pertussis overlaps 59 nucleotides of SEQ ID NO:1.  The probes comprise labels, namely FAM, Texas Red and Atto 700.  

The B. pertussis sequences overlaps 59 nucleotides of Instant SEQ ID NO: 1.

    PNG
    media_image2.png
    432
    1040
    media_image2.png
    Greyscale

The B. holmesii overlaps 17 nucleotides of SEQ ID NO: 3.  

    PNG
    media_image3.png
    576
    1071
    media_image3.png
    Greyscale

The B. parapertussis overlaps 7 nucleotides of SEQ ID NO: 2.  

    PNG
    media_image4.png
    406
    1051
    media_image4.png
    Greyscale

	Pittet does not specifically teach amplifying a target nucleic acid that is at least 85-95% identical to SEQ ID NO: 1, 2, and 3.  Pittet does not teach using primers of SEQ ID NO: 10-11, 7-8, 4-5 for amplifying the target regions.  
	Finally, Pittet does not specifically teach performing the method without extracting or purifying the target nucleic acid.  
With regard to the primer pair of SEQ ID NO: 4-5, Antila teaches methods for real-time Bordetella holmessi DNA detection in nasopharyngeal swabs.  Antila teaches primers used to discriminate IS481, IS1001 and hIS1001.  Table 1 illustrates the primers and probes used in the PCR assays. Antila teaches the IS10001 are available in AY786982 (nt 266-398) which is 100% identical to SEQ ID NO: 3.  The primers of SEQ ID NO: 4 and 5 are underlined with the skinny black arrows on the alignment below.  The primers of Antila are underlined with the thicker blue arrows on the alignment below.  It is clear that the reverse primers of SEQ ID NO: 5 and Antila overlap and the forward primer of Antila is within the amplicon generated by instant SEQ ID NO: 4 and 5.  Thus, the prior art clearly teaches targeting the claimed region was successful in detecting hIS1001.  

    PNG
    media_image5.png
    351
    634
    media_image5.png
    Greyscale



With regard to the primer pair of SEQ ID NO: 7-8. Grogan teaches primer pairs for Bordetella parapertussis (see Table 1).  

    PNG
    media_image6.png
    263
    942
    media_image6.png
    Greyscale

The forward primer of Grogan is one extra nucleotide longer on the 5’ end than SEQ ID NO: 7.  The forward primer of Grogan comprises SEQ ID NO: 7.
Grogan Parap IS1001 F:    CCGGCTCGACGAATTGC
SEQ ID NO: 7:  		   CGGCTCGACGAATTGC
The reverse primer of Grogan overlaps SEQ ID NO: 8. 
	Grogan Parap IS1001 Rev:     		      AACTCAAACGGCTCTGGTTCT
	SEQ ID NO: 8:  	ATGTCCTGCGTGACGAACT

With regard to the primer pair of SEQ ID NO: 10-11, Poetter teaches a primer pair for Bordetella pertussis (see Table 1, SEQ ID NO: 14 and 30 for forward and reverse primers respectively).  SEQ ID NO: 14 of Poetter overlap the first 8 nucleotides of SEQ ID NO: 11.  
Poetter #14:  CCGGCCGGATGAACACCCATAAGCA
SEQ ID NO: 11:                                      CCATAAGCATGCCCGATT

The reverse Primer #30 of Poetter comprises instant SEQ ID NO: 10.  
Poetter #30:  	GGGCCGCTTCAGGCACACAAACTTG
SEQ ID NO: 10:                  CGCTTCAGGCACACAAACT

Buck analyzed the effect of primer design strategy on the performance of DNA sequencing primers. Specifically, Buck invited primer submissions from a number of labs (39) (page 532, column 3), with 69 different primers being submitted (see page 530, column 1). Buck also tested 95 primers spaced at 3 nucleotide intervals along the entire sequence at issue, thereby testing more than 1/3 of all possible 18 mer primers on the 300 base pair sequence (see page 530, column 1). When Buck tested each of the primers selected by the methods of the different labs, Buck found that every single primer worked (see page 533, column 1). Only one primer ever failed, No. 8, and that primer functioned when repeated. Further, every single control primer functioned as well (see page 533, column 1). Buck expressly states “The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality (page 535, column 2).” Therefore, Buck provides direct evidence that all primers would be expected to function, and in particular, all primers selected according to the ordinary criteria, however different, used by 39 different laboratories. It is particularly striking that all 95 control primers functioned, which represent 1/3 of all possible primers in the target region. This clearly shows that the selection and use of primers in primer extension methods yields predictable results.
Lowe teaches a computer program for designing all possible oligonucleotide primers from a known nucleic acid sequence based on a set of user-specified conditions (see abstract and pages 1757-1758). Lowe teaches that the disclosed program simplifies and automates oligonucleotide primer design (see pages 1757-1758 and pages 1760-1761).

Moreover, the prior art teaches direct amplification from biological samples.  Selvaraju specifically teaches direct detection without nucleic acid extraction using FOCUS direct disc assay which is substantially equivalent to the traditional methods.  Selvaraju teaches a “sample-to answer’ nucleic acid extraction-independent assay that uses nasopharyngeal swab specimens (abstract).  Selvaraju teaches that compared to traditional methods the assay showed good agreement with traditional methods and nucleic acid extract dependent assays.  Selvaraju teaches that some failures must be balanced against the substantial advantages of the extraction free nature of the assay and rapid turnaround time (abstract).  Selvaraju teaches that simplified real-time PCR assays with a shorter turnaround time could improve the patient care by providing timely diagnosis, appropriate therapy, reducing unnecessary treatments (page 232-233, col. 2-1).  Selvaraju also teaches that the assay is simples and easy to use with a hands-on-time of about 10 minutes.  The closed system also prevents cross contamination among clinical specimens.  With regard to Claim 15, Selvaraju teaches FOCUS diagnostics had a direct kit, namely the direct disc assay, designed to detect organisms in clinical specimens without nucleic acid extraction.  Selvaraju teaches this sample to answer, nucleic acid extraction independent assay uses a unique disc to process, amplify and detect viral targets in up to 8 specimens at a time.  
	Similarly, Kerdsin teaches a triplex real-time PCR assay that does not require DNA extraction.  AmpDirect Plus was used as the PCR buffer and detection limits of bacterial cells diluted in nasopharyngeal aspirates (NPAs) were comparable with the detection limits of previously reported real-time PCR (abstract).  The assay is also a promising method for the rapid and cost-effective detection of three bacteria.  Kerdsin specifically teaches Bordetella pertussis and bronchiseptica as bacterial strains used in the triplex SYBR green-real time PCR.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have amplified the instantly claimed regions.  The prior art teaches numerous different regions of IS481, IS1001 and hIS1001 for detecting the Bordetella species.  An ordinary artisan would have been motivated to design additional equivalent primers and probes in these regions with a reasonable expectation of success, since: (i) Pittet, Poetter, Grogan, Antilia and Tatti taught designing useful oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 GenBank sequence, (ii) the complete IS481, IS1001 and hIS1001 sequences were known in the art at the time of the invention, and (iii) Buck establishes that essentially all primers designed from a known sequence are reasonably capable of functioning in nucleic acid amplification methods and (iv) Lowe taught rules for designing amplification primers and disclosed a publicly available program that uses the disclosed rules to design primers from any known target nucleic acid sequence. Using the primer design software available at the time of the invention and used by Pittet and Lowe (such as PrimerExpress 2.0) would have allowed the skilled artisan to have a reasonable expectation of success in choosing primers that specifically amplify the claimed regions.  Thus, absent any unexpected results with respect to the particular primers and probes recited in the claims, they are prima facie obvious in view of the combined teachings of the cited references. 
Attention is also directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S.____ , 127 S. Ct. 1727 (2007)) where the Supreme Court determined that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103 (KSR, 550 U.S. at____ , 82 USPQ2d at 1397).” 	
In the instant case, as discussed above, an ordinary artisan would have been motivated to design additional equivalent oligonucleotide primers and probes from the known IS481, IS1001 and hIS1001 sequences for the detection of Bordetella pertussis, parapertussis and holmesii in a biological sample based on the teachings of Pittet, Poetter, Grogan, Antilia and Tatti. The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification and hybridization, respectively.  The art teaches primers that comprise the claimed primers or overlap in a meaningful way with each of the claimed primers.  Designing primer and probe which are equivalent for amplifying the known regions to those taught in the art is considered routine experimentation particular since the nucleic acid sequence of the IS481, IS1001 and hHIS1001 were known in the art at the time the invention was made.  The primer pairs of the present invention is considered to be equivalent to the primer pairs of Pittet, Poetter, Grogan, Antilia and Tatti because each of the primer pairs are used to amplify the nucleic acid sequence of the IS481, IS1001 and hHIS1001, respectively.   It is noted that the amplicons created by Pittet, Poetter, Grogan, Antilia and Tatti and the sequences of the instant application overlap in scope.  Since Buck taught that a large number of primers designed to detect the same target functioned reasonably well, an ordinary artisan would have expected predictable results and there are known computer programs for designing optimal primers, primers would thus would have had a reasonable expectation of success, when testing the finite number of possible amplification primers and probes suggested by GenBank Accession Number M28220, X66858, AY786982 and Pittet, Poetter, Grogan, Antilia and Tatti.  A skilled artisan having knowledge of the sequences of IS481, IS1001 and hHIS1001 would have found it “obvious to try” the primer and probes recited in the instant claims because the artisan would have had a finite number of identified, predictable sequence options for the primers and probes and the artisan would have had a good reason to pursue these known options, which were within the artisans technical grasp, especially with the use of the available primer oligonucleotide design software.  Even more, there is no evidence of secondary considerations or non-obviousness of the claimed primers and probes on the record.  
It would have been obvious to have performed the amplification method without extraction or purification because the art teaches purification is not needed and adds additional steps.  Further the art teaches the additional benefits of efficiency, economy and reducing cross-contamination (see Selvaraju and Kerdin, for example).  Thus, performing the method without purification would have been obvious at the time the invention was made. 
With respect to Claim 15, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the multiplex methods to be performed on a direct disc assay.  The prior art teaches the direct disc assay and the traditional methods were substantially equivalent in results and have additional benefits of performing assays on up to 8 specimens at a time in an extraction-independent assay.  
Response to Arguments
The response traverses the rejection.  The response asserts Pittet requires extracted or purified target nucleic acids, unlike the pending method claims.  The response correctly points out that Pittet does not teach using primers comprising SEQ ID NO: 4-5, 7-8, and 11-12 in a sample without extraction or purification which are required by the instant claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the rejection relies up on additional references to render obvious designing additional primers such as SEQ ID NO: 4-5, 7-8, and 11-12 (see Buck for example) in nasopharyngeal samples without extraction (see Selvaraju and Kerdin).  
With regard to the particular claimed primers:
	The complete nucleotide sequence of the Bordetella pertussis IS481 element, which is disclosed in GenBank Accession Number M28220;  the complete nucleotide sequence of the Bordetella parapertussis IS1001 element , which is disclosed in GenBank Accession Number X66858; and the complete sequence of the Bordetella holmesii hIS1001 element, which is disclosed in GenBank Accession Number AY786982.1, presented the ordinary artisan with a finite number of possible primers and probes for amplification and hybridization, respectively.  Designing primer and probe which are equivalent to those taught in the art is considered routine experimentation particular since the nucleic acid sequence of the IS481, IS1001 and hHIS1001 were known in the art at the time the invention was made.  

With regard to the method without extraction:  
The art explicitly teaches the benefits of direct amplification without purification or extraction in nasopharyngeal samples (see Selvaraju and Kerdsin).  Thus, it would have been prima facie obvious to have performed the Pittet method without extract or purifying target nucleic acids, as taught by Selvaraju and Kerdsin.  

With regard to the primers of Pittet detecting HIS1001
	 The response concludes that Pittet fails to demonstrate that B. holmesii specific primers can be used to detect hIS1001 target in complex nasopharyngeal samples.  This argument has been reviewed but is not persuasive.  While Pittet acknowledges none of the 196 available NP samples contained B. holmesii, this is not evidence that the primers could not detect B. holmesii.  Pittet specifically considers that none of the samples may have been infected with B. holmesii in which case, the primers correctly determined no positive samples.  
	Pittett cited Tatti for detecting hIS1001 target.  Tatti detected B. holmesii in clinical samples consisting of nasopharyngeal (NP) aspirates or swabs (page 4060, col. 1). The primers used in Tatti are from nucleotides 41-107 of AY786982 (page 4060, col. 2).  Tatti teaches the hIS1001 assay achieved more than 99% efficiency with linear amplification (page 4062, col 1).  Tatti further teaches 7 specimens were positive for B. holmesii page 4063, col. 2).  Thus, Tatti teaches detection of B. holmesii in NP samples.  Thus, there would have a reasonable expectation that primers derived from AY786982 and 100% complementary to the sequence would function to amplify and detect B. holmesi as evidenced by Tatti.
A skilled artisan having knowledge of the sequences of IS481, IS1001 and hHIS1001 would have found it “obvious to try” the primer and probes recited in the instant claims because the artisan would have had a finite number of identified, predictable sequence options for the primers and probes and the artisan would have had a good reason to pursue these known options, which were within the artisans technical grasp, especially with the use of the available primer oligonucleotide design software.  Even more, there is no evidence of secondary considerations or non-obviousness of the claimed primers and probes on the record.  
The response appears it might be arguing unexpected results.  MPEP 716.01(c) makes clear that “The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”  Here, the statements regarding the unexpected results must be supported by evidence, not argument.  The response, page 18, para 1, provides that the claimed primer pair of SEQ ID NO: 4-5 could be used to successfully detect hIS1001 target without purifying which is in contrast to Pittet or Antila which fail to conclusively demonstrate that their disclose primer pairs were capable of detecting B. holmesii hIS1001 target nucleic acids in nasopharyngeal samples.  This argument has been reviewed but is not persuasive.  There is no evidence that the primers of Pittet could not be used to detect B. holmesii in nasopharyngeal samples.  Applicant may wish to compare their primer pair consisting of SEQ ID NO: 4 and 5 with the primer pair of Pittet to demonstrate unexpected results.  Even more, MPEP 716.02(d) provides the unexpected results must be commensurate in scope with the claimed invention.  The claims are very broadly drawn to a method of using a broad genus of primer pairs with no particular conditions.  
Thus, for the reasons above and those already of record, the rejection is maintained.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pittet et al. (PLOS One, Vol. 9, No. 2, e88936, February 2014) as evidenced by Tatti et al (J. of Clinical Microbiology, Vol. 49, No. 12, pages 4059-4066, Dec 2011) in view of Poetter et al. (US 2014/0309138, October 16, 2014), Antila (J. of Medical Microbiology, Vol. 55, pages 1043-1051, 2006), Grogan et al. (J. of Medical Microbiology, Vol. 60, pages 722-729, 2011) and Buck et al. (BioTechniques (1999) 27(3): 528-536) or Lowe et al. (Nucleic Acids Research (1990) 18(7): 1757-1761) and further in view of Kerdsin (Jpn. J. Infect. Dis., Vol. 63, pages 173-180, 2010) and Selvaraju et al. (Diagnostic Microbiology and Infectious Disease, Vol. 78, pages 232-236, 2014) as applied to Claims 1, 5,  and 15 above and further in view of Ong et al. (US 2009/0181366, July, 2009). 


Neither Pittet, Tatti, Poetter, Grogan, Antlia, Buck, Lowe, Kerdsin nor Selvariu specifically teach using control primers of SEQ ID NO: 17-18 and probe of 19 for internal positive controls.  
However, Ong et al. teaches SEQ ID NO: 17-19 as internal positive control for nucleic acid assays.  Table 1 provides the QIPC primers and probe sequences.  Ong teaches IPC, internal positive controls, may be included in samples to be tested for target nucleic acids as a means to monitor non-specific inhibition of nucleic acid amplification and provide confidence in negative results obtained in target specific assays (abstract). 
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have included a positive control in the multiplex analysis of Bordetella.  The art teaches SEQ ID NO: 17-19 may be used for internal controls.  Therefore, the ordinary artisan would have been motivated to have used known controls for the benefits taught by Ong.  
Response to Arguments
	The response traverses the rejection.  The response asserts the deficiencies of the rejection are discussed above and Ong does not remedy the deficiencies.  This argument has been considered but is not convincing for the reasons presented above.  
Thus, for the reasons above and those already of record, the rejection is maintained.


Conclusion
No claims allowable over the art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hettiarachchige (Detection of Bordetella infection in a pediatric population at CHW, 2015 Thesis).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 20, 2022